DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, as to the point that the applied prior art fails to disclose the specified organic additive as listed in the recently amended claim 1, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner also pointed out that Barnes’s teaching was not introduced to replace the required component, cyclodextrin of Huang et al, but to show the use of known organic solvents in a cleaning composition for removing post-CMP residue. However, Barnes reference is removed from the rejection as the claim 1 is amended. Furthermore, as evidence by the applicant, the organic solvent comprises a laundry list of the organic additives does not provide any particular criticality of the cleaning composition.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-5,7-15 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 3-5,7-15 and 22-25 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the species recited in the claims represent a group of extremely diverse chemical compounds, which do not share any substantial structural feature. For example,  in the independent claim 1, at least 2-pyrrolidinone is substantially different than that of ethanol, methanol; and in the dependent claim 22, at least tetramethylammonium hydroxide is completely different than the adenosine and derivatives thereof.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 
Claims 3-5,7-15, and 23-25 are directly or indirectly depends on claim 1 and therefore, included the same limitation.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 does not further limit the organic additive from where it depends form claim 1 because claim 1 recite specific glycol ether such as diethylene glycol monomethyl ether, which is a narrower limitation than broader glycol ether” recited in claim 5. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,4-5,7-8,15 and 22- 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of Visintin et al (US 2010/0163788) and further in view of Cooper et al (US 2014/0318584).
Huang et al disclose a post-CMP cleaning solutions are useful for removing residue particles or particulates that reside at a substrate surface [0028]; Generally, the post-CMP cleaning removes residue material that contain abrasive particles in particular must be removed because these can produce surface defects such as scratches, as well as device defects in the form of embedded particles [0007], wherein such abrasive particles includes ceria [0004]. So, the residue material includes ceria particles.
Huang et al disclose the cleaning composition comprises water as a liquid carrier, a pH adjusting agent [0027]; the composition may contain organic solvent , biocide and chelating agent [0026].
Huang et al also disclose the cleaning composition may contain substantially no surfactant, meaning, for example, that the cleaning solution contains less than 1, 0.5, or 0.01 weight percent surfactant, based on total weight cleaning solution [0048] and not more than 0.001 weight percent [0030] and aforesaid teaching overlaps the claimed 
Unlike the instant invention, Huang et al fail to disclose the cleaning composition contains the specific organic additive listed in the instant claim 1; and glycol ether with regards to claim 5.
However, in the same field of endeavor, Visintin et al disclose a composition for removing post-CMP residue [0019], where the composition includes organic solvents assist in the penetration/swelling and/or dissolution of organic residues, wet the surface of the microelectronic device structure to facilitate residue removal, prevent residue re-deposition, and/or passivate the underlying materials, e.g., ULK.  Organic solvents contemplated herein include, but are not limited to, alcohols, ethers, pyrrolidinones, glycols, amines, and glycol ethers, including, but not limited to, methanol, ethanol, isopropanol, butanol, and higher alcohols; and the content of the organic solvent is at least 0.1 wt % [0066] and aforesaid alcohols, pyrrolidinones resemble as the claimed “organic additive”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use alcohols or pyrrolidinones as an organic solvent which assist in the penetration/swelling and/or dissolution of organic residues, wet the surface of the microelectronic device structure to facilitate residue removal, prevent residue re-deposition, and/or passivate the underlying materials into the teaching of modified teaching of Huang et al as suggested by Visintin et al.
reducing agent.
However, in the same field of endeavor, Cooper et al disclose a composition for removal of cerium-containing particles [0006], which composition comprising a reducing agent such as ammonium sulfite, ammonium hydrogen sulfite, etc. [0034].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Cooper et al’s teaching of introduction of sulfite ion containing compound as the reducing agent into modified Huang et al’s teaching for effective cleaning as taught by Cooper et al.
In the above modified teaching, the modified Huang et al may not explicitly disclose the claimed ratio of the organic additive (organic solvent) and the reducing agent present in the cleaning composition.
However, Visintin et al disclose above the content of the organic solvent is at least 0.1 wt% [0066]; and Cooper et al disclose the amount of the at least one reducing agent is preferably in a range from about 0.1 wt % to about 10 wt % [0034] aforesaid teaching may appears to encompass the claimed range.
Additionally, it has been held that absent evidence of disclosure of criticality, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233,234 (CCPA 1955).
With regards to claim 4, Huang et al disclose that the composition also comprises citric acid, sulfuric acid as suitable pH adjusting agent [0044].

However, Visintine et al disclose that residue-producing process common to various microelectronic device, including ILD, low-K dielectric material layer (abstract,[0006]).
With regards to claim 22, Visintin et al disclose that the cleaning composition is substantially devoid of at least one of oxidizing agents, and abrasive material [0063].
With regards to claim 23, Huang et al disclose that in certain example cleaning solutions do not require and may contain substantially no surfactant, meaning, for example, that the cleaning solution contains less than 1, 0.5, or 0.01 weight percent surfactant, based on total weight cleaning solution [0048] and the solution contains substantially no surfactant (claim 18) and aforesaid teaching reads on the limitation of “the removal composition free of surfactant”.

Claims 3,11-12 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of Visintin et al (US 2010/0163788) and further in view of Cooper et al (US 2014/0318584) as applied to claim 1 above, and further in view of Lee (US 2009/0133716).
Modified Huang et al disclose above but fail to disclose the pH of the composition is adjusting with an adjusting agent comprises an alkali or base as recited in claim 3; and fail to disclose the composition also contain a complexing agent as to claim 11 and an alkanolamine being the complexing agent as to claim 12; and also the pH of the composition as to the context of the new claims 24-25.
Lee discloses a post-CMP cleaning composition comprises an alkanoamine [0055]; The post cleaning (post-clean) composition has a pH between about 3.5 and about 7	[0067], wherein the pH of the solution can be adjusted with an acid or base or alkali, which could be sodium or potassium hydroxide (abstract, [0128]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Lee’s teaching the cleaning composition having the pH and the basic compound into modified Huang et al’s teaching for efficiently removing the residue by neutralizing the residual formulation after CMP as taught by Lee.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of Visintin et al (US 2010/0163788) and in view of Cooper et al (US 2014/0318584) as applied to claim 1 above, and further in view of Yamada et al (US 2011/0237071).
The modified teaching of Huang et al (see above) may not disclose that the composition further comprises at least one oxygen scavenger.
However, Yamada et al disclose a cleaning process to remove residue such as the residual polishing particles (wherein the polishing slurry comprises cerium oxide or ceria) [0012]; during cleaning/rinsing step include a reducing agent, such as hydrazine, hydroxylamine, sodium sulfite and sodium bisulfite, the deoxidizing agent can prevent the surface of the copper wiring material from being oxidized or modified in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Yamada et al’s teaching of introducing the hydrazine into the modified Huang et al’s teaching for suppression of oxidation on the microelectronic device as taught by Yamada et al.	

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of Visintin et al (US 2010/0163788) and in view of Cooper et al (US 2014/0318584) as applied to claim 1 above, and further in view of Li et al (US 2015/0018261).
The modified teaching of Huang et al (see above) may not disclose that the composition further comprises at least one polymer (as of claim 13); and the polymer is poly(methacrylic acid) or poly(acrylic acid) (as of claim 14).
However, Li et al disclose a post-CMP cleaning composition comprising a metal chelating agent that forms soluble, complex molecules with certain metal ions, inactivating the ions so that they cannot normally react with other elements or ions to produce precipitates or scale [0073]; such chelating agent comprises polymeric polycarboxylic acid containing acrylic acid and/or methacrylic acid monomeric units [0082].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Li et al’s teaching of introducing a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713